—Appeal from a judgment of the County Court of Rensselaer County (McGrath, J.), rendered February 22, 1996, convicting defendant upon his plea of guilty of the crime of assault in the first degree.
Pursuant to a plea bargain agreement, defendant pleaded guilty to one count of the crime of assault in the first degree, waiving his right to appeal. Defendant has nonetheless appealed contending that his sentence of 4 to 12 years’ imprisonment was harsh and excessive. Defendant failed to preserve this issue for our review (see, People v Wilson, 209 AD2d 792, lv denied 84 NY2d 1040) and it is, in any event, without merit. The sentence was both within the statutory limits and the agreed-upon result of a plea bargain pursuant to which three other counts, including a charge of attempted murder in the second degree, were dropped. The record discloses that defendant has a lengthy history of criminal conduct, including previous assaults upon the same woman who is the mother of his two children. These factors, together with the heinous nature of the current offense (defendant brutally beat the victim, fracturing her skull, facial bones and wrist), prevent us from characterizing the sentence imposed by County Court as harsh and excessive (see, People v Warren, 216 AD2d 607, 608, lv denied 86 NY2d 875).
Cardona, P. J., Yesawich Jr., Peters, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed.